Citation Nr: 0417675	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension and 
myocardial infarction, with coronary artery bypass surgery.

2.  Entitlement to service connection for hypertension and 
myocardial infarction, with coronary artery bypass surgery, 
as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased disability evaluation for 
residuals of a left knee injury, with meniscectomy and 
traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2001 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The Board observes that the veteran's claim of entitlement to 
service connection for hypertension and myocardial infarction 
was first considered and denied by the RO in an unappealed 
September 1994 rating decision.  At that time, this issue was 
only considered on a direct and presumptive basis.  There was 
no consideration as to secondary service connection.  The 
July 2001 rating decision did make a determination as to 
whether new and material evidence had been received to reopen 
the claim of service connection for hypertension and 
myocardial infarction on a direct and presumptive basis, but 
the RO also considered the question of service connection on 
a secondary basis.  Therefore, the Board will consider both 
the issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
hypertension and a myocardial infarction and the issue of 
entitlement to service connection for the same disability on 
a secondary basis.

Unfortunately, further development is required on the 
veteran's claim of entitlement to service connection for 
hypertension and myocardial infarction, with coronary artery 
bypass surgery, as secondary to service-connected diabetes 
mellitus and on his claim of entitlement to an increased 
disability evaluation before actually deciding this appeal.  
So, for the reasons explained below, the claims at issue are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed September 1994 rating decision, the RO 
denied the veteran's claim of service connection for 
hypertension and myocardial infarction, with coronary artery 
bypass surgery on a direct and presumptive basis.

3.  The additional evidence submitted since that September 
1994 rating decision is cumulative of evidence previously of 
record and does not provide the facts necessary to 
substantiate the claim of service connection for hypertension 
and myocardial infarction, with coronary artery bypass 
surgery.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for hypertension and myocardial 
infarction, with coronary artery bypass surgery on a direct 
and presumptive basis.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The July 2001 rating 
decision and the July 2002 statement of the case, as well as 
March 2001 and May 2002 letters to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  The March 2001 
and May 2002 letters, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
That type of notice is what is specifically contemplated by 
the VCAA.  

While, in the March 2001 and May 2002 letters, the RO 
requested that the veteran identify and/or submit 
any supporting evidence within 60 days and 30 days, 
respectively, the letters also informed him that he had up to 
one year from the date of those letters to submit additional 
evidence.  And more than one year has passed since that both 
VCAA letters.  See also the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This new 
Act clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded several VA examinations and a hearing before the 
undersigned Veterans Law Judge, as well as several 
opportunities to submit additional evidence in support of his 
claim.  But he and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.

The March 2001 letter apprising the veteran of the provisions 
of the VCAA was sent prior to adjudicating his claim of 
entitlement to service connection in July 2001.  There was 
due process compliance with the notice requirements.  Among 
other things, VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  The AOJ in this 
case is the RO in Philadelphia, and the RO did just that.  
The Board acknowledges that the veteran was provided 
additional information regarding his petition to reopen a 
previously denied claim of entitlement to service connection 
for hypertension and a myocardial infarction in May 2002, 
subsequent to the rating decision at issue, but points out 
that the issue of reopening a previously denied claim of 
entitlement to service connection for hypertension and a 
myocardial infarction was addressed in the RO's March 2001 
letter.  

Not only did the RO provide the VCAA notice before initially 
deciding the claim, but both VCAA notices were sent prior to 
the transfer and certification of the veteran's case to the 
Board.  And the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, and additional evidence was 
obtained in response, the case was adjudicated.  The veteran 
was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VCAA 
notice.  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

As already mentioned, the veteran's claim of entitlement to 
service connection for hypertension and a myocardial 
infarction on a direct and presumptive basis was first 
considered and denied by the RO in a September 1994 rating 
decision.  The claim was originally denied on the basis that 
the veteran's service medical records were negative for 
complaints, findings, or treatment for hypertension or a 
myocardial infarction, and that a January 1994 VA examination 
report did not show that the veteran's hypertension and 
myocardial infarction were incurred or aggravated by his 
service.  In making this determination, the RO noted that 
there was no evidence that the veteran's hypertension and 
myocardial infarction had their onset within one year of the 
veteran's discharge from service.  

In February 2001, the veteran filed a petition to reopen his 
claim for service connection for hypertension and a 
myocardial infarction.  The RO noted that the veteran's claim 
of entitlement to service connection for hypertension and a 
myocardial infarction had been previously denied in September 
1994.  And in a July 2001 decision, the RO found that the 
evidence received since the prior denials was new, but not 
material, as the private medical records and VA examination 
report submitted did not show that his hypertension and 
myocardial infarction were related to his service in the 
military.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the 
veteran's claim as an issue of whether new and material 
evidence had been submitted to reopen his previously denied 
claim in the July 2001 rating decision.  But still, the 
appropriate method of analysis for the Board is to first make 
this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claims and adjudicating them on the full 
merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the 
September 1994 rating decision.  Therefore, that rating 
decision is final and binding on him based on the evidence 
then of record, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with regard to this claim, 
it must be reopened and the former disposition of the claim 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a veteran 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  But these specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed before that date, the new version of the 
regulation is inapplicable in this case.  Rather, the former 
definition of new and material evidence must be used.  
See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

Additional evidence has been added to the record since the 
RO's September 1994 rating decision denying the veteran's 
claim of service connection for hypertension and myocardial 
infarction.  This evidence includes private medical records, 
a VA examination report, and the veteran's testimony at 
hearings before the RO and BVA.  

Records from R. Rodriguez, M.D., dated July 1993 through 
January 2001 indicate that the veteran had an inferior 
myocardial infarction in July 1993.  He was also diagnosed 
with severe coronary artery disease, for which he underwent a 
coronary artery bypass graft.  Diagnoses of diabetes 
mellitus, hypertension, and high cholesterol were noted.  The 
veteran denied having a history of gout, congestive heart 
failure, and smoking.

Records from S. F. Decker, M.D., dated November 1994 through 
January 2001, indicate that veteran received multiple check-
ups for his coronary artery disease, a keloid formation on 
the left ear, left knee and right hip pain, hypertension, 
hyperlipidemia, bronchitis, and diabetes.

A May 2001 VA examination report indicates that the veteran 
reported that he had a myocardial infarction in June 1993, at 
which time he was told that he may have had a "silent" 
myocardial infarction 4 years prior to the 1993 myocardial 
infarction, and that he underwent a quintuple coronary artery 
bypass graft in July 1993.  He also reported a history of 
hypertension, hyperlipidemia, and diabetes mellitus.  The 
diagnoses were non-insulin diabetes mellitus without organ 
damage and status-post myocardial infarction.  The VA 
examiner also noted that the veteran's hypertension and heart 
disease were unrelated to the veteran's diabetes mellitus. 

In addition, the veteran also testified at a hearing before 
the RO and before the undersigned Veterans Law Judge (VLJ).  
At the veteran's March 2002 hearing before the RO, the 
veteran testified that he had a heart attack in 1993 and that 
he was diagnosed diabetes mellitus at that time.  He also 
testified that he was not on active or inactive duty for 
training when he had the heart attack and that he did not 
have any chest pain or abnormal EKGs while in the military.

At the veteran's December 2003 hearing before the undersigned 
VLJ, the veteran testified that he had a heart attack in June 
1993, for which he underwent bypass surgery.  He also 
testified that he was diagnosed with hypertension and had an 
abnormal EKG while in the Reserves, but that he did not have 
any heart problems during his active service.  He related 
that he was told by the physician who performed a cardiac 
catheterization in 1993 that he had previously had a heart 
attack, approximately 5 years earlier.

This additional evidence does not provide a basis for 
reopening the claim because the veteran has not satisfied his 
threshold preliminary burden of presenting new and material 
evidence.  Although his private medical records, testimony, 
and VA examination reports are new, in that they were not 
previously of record, these records are not material to his 
claim for service connection for hypertension and a 
myocardial infarction because these records do not address 
what was missing at the time of the September 1994 rating 
decision, even when considered with the other evidence as a 
whole and, thus, are cumulative.  What was missing at the 
time of the September 1994 RO rating decision was evidence 
suggesting the veteran's hypertension and a myocardial 
infarction was incurred or aggravated during his service.  
The records submitted by the veteran refer to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his hypertension and coronary artery disease.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  In short, the private medical 
records and VA examination reports are not both new and 
material because they do not show a causal relationship 
between his service in the military and any symptomatology or 
diagnoses related to his hypertension and a myocardial 
infarction.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The Board acknowledges the veteran's previous contentions 
that his hypertension and heart attack were incurred during 
his service in the military.  However, merely reiterating 
previously made arguments, without this independent 
verification, is insufficient grounds to reopen his claim.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decisionmaker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for hypertension 
and a myocardial infarction, status-post coronary artery 
bypass surgery on a direct and presumptive basis.  And in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
hypertension and a myocardial infarction, status-post 
coronary artery bypass surgery on a direct and presumptive 
basis is denied.


REMAND

The veteran and his representative have argued, in essence, 
that the veteran's heart disorder is secondary to his service 
connected diabetes.  At the recent hearing, the veteran 
indicated that his physicians have indicated that there is a 
relationship between the two disorders.  A VA physician has 
indicated that there is no relationship between the two since 
the heart disorder preexisted the diabetes.  Further 
development on this question seems to be in order.

As a preliminary matter, the Board notes that the veteran's 
representative submitted a statement in support of the 
veteran's claim in March 2002.   At that time, the veteran 
also submitted several VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)), including ones for obtaining medical records 
from F. P. Sutter, M.D. at Lankenau Hospital and G. 
Zuckerman, M.D at Chestnut Hill Hospital.  According to the 
veteran, these physicians provided treatment for the 
veteran's heart attack and coronary artery bypass in July 
1993.  Nonetheless, there is no evidence that the RO 
attempted to obtain any of these treatment records.  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his residuals of a left knee injury, with meniscectomy and 
traumatic arthritis.  A review of the record reveals that the 
veteran was most recently afforded a VA examination in May 
2002 and that the report from that examination is currently 
associated with the veteran's claims file.  Nevertheless, the 
veteran testified at his December 2003 hearing before the 
undersigned Veterans Law Judge that his left knee has 
worsened since his last VA examination.  Furthermore, the 
examination report does not include the objective clinical 
findings necessary to evaluate the veteran's service-
connected disorder under the Schedule for Rating 
Disabilities.   See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257 (2003).  In this regard, 
the Board observes that the VA examination report does not 
provide a complete characterization as to the severity and 
manifestations of the veteran's left knee disorder.  
Likewise, the VA examination report did not provide an 
adequate description of functional loss due to pain, weakened 
movement, and fatigability pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled).   Accordingly, the Board finds that the veteran 
should be afforded additional VA examinations in order to 
better delineate the veteran's disorders and to assess the 
severity, symptomatology, and manifestations of his left knee 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to service connection for 
hypertension and myocardial infarction 
secondary to service-connected diabetes 
mellitus and entitlement to an increased 
disability evaluation for his left knee 
disorder, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
these claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
the veteran's treatment for hypertension 
and myocardial infarction, including, but 
not limited to:  records from Francis P. 
Sutter, M.D. and Gilbert Zuckerman, M.D. 

3.  The veteran should be furnished a VA 
examination to determine the etiology of 
his hypertension and myocardial 
infarction with coronary artery bypass 
surgery.  All indicated tests and studies 
should be performed.  Specifically, the 
examining physician should express an 
opinion as to whether there is an 
etiological relationship between the 
veteran's heart disorder and his service-
connected diabetes.  The claims folder 
should be made available to the examiner 
for use in the study of this case.

4.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected left knee disorder.  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected residuals of a 
left knee injury, with meniscectomy and 
traumatic arthritis.  Please also discuss 
the rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his residuals of a 
left knee injury, with meniscectomy and 
traumatic arthritis, and identify all 
joint, muscular, and/or neurological 
residuals attributable to this surgery.  
Report the range of motion measurements 
for his left knee, as well as indicate 
what would be the normal range of 
motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Also discuss the 
severity of the arthritis in the left 
knee.  Does the veteran have ankylosis, 
too?  If so, please also indicate the 
extent of it.  Describe and explain any 
neurological or muscular impairment, as 
well, including whether there are 
objective clinical indications of 
antalgic gait, stiffness, absence of 
laxity, nerve or ligament damage, and 
instability.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



